Citation Nr: 0215349	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  97-26 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as due to herbicide exposure.

2.  Entitlement to service connection for memory loss, 
including as due to herbicide exposure.

3.  Entitlement to service connection for a neurological 
disorder, to include peripheral neuropathy and numbness of 
the hands and feet, including as due to herbicide exposure.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (previously anxiety neurosis), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from February 28, 1968, to 
October 7, 1969.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


REMAND

By correspondence dated October 2, 2002, the RO notified the 
veteran of his continued right to appear personally before 
the Board to give testimony concerning his appeal.  The Board 
received a written response from the veteran on October 24, 
2002, containing his request to appear at the RO for a 
personal hearing before a Member of the Board.  As the 
veteran has made a timely request for such a hearing, the 
Board finds that the matter must be returned to the RO at 
this time.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2001). 

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO in Detroit, Michigan, and provide 
the veteran and his representative with 
appropriate notice for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


